Worden, J.
This was an action by the appellant against the appellee.
The suit was dismissed by the Court, but there is no bill of exceptions showing the grounds of the dismissal. The Clerk, to be sure, states the grounds of the dismissal, but he can not thus speak for the Court. There should have been a bill of exceptions showing the cause of the dismissal, otherwise the action of the Court will be presumed to have' been correct. Conaway v. Weaver, 1 Ind. 263.
Per Curiam.
The judgment is affirmed, with costs.